      Case 3:17-cv-05659-WHA Document 312 Filed 12/10/18 Page 1 of 1




Paul Andre
Partner                                    990 Marsh Road
T 650-752-1700                             Menlo Park, CA 94025-1949
F 650-752-1800                             T 650.752.1700
PAndre@KRAMERLEVIN.com                     F 650.752.1800



December 10, 2018

Honorable William Alsup
U.S. District Court, Northern District of California
San Francisco Courthouse
Courtroom 12 – 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102


Re:     Finjan, Inc. v. Juniper Networks, Inc., Case No. 3:17-cv-05659-WHA

Dear Judge Alsup:

Juniper did not provide any disclosure under 35 U.S.C. § 282 regarding
prior art or publications showing the state of the art, and therefore objects
to any use of prior art or publications at trial. This statute requires that
defenses relating to invalidity be disclosed in writing to the adverse party
at least thirty days before trial. A failure to make such a disclosure results
in exclusion of the references that Juniper intends to use for its Section 101
defense. See Ferguson-Beauregard/Logic Controls v. Mega Sys. LLC, 350
F.3d 1327, 1347 (Fed. Cir. 2003) (affirming district court’s exclusion of
certain prior art based on failure to give notice under 35 U.S.C. § 282).
Notwithstanding Juniper’s failure to make a Section 282 disclosure, it
informed Finjan this afternoon that it intends to use several prior art and
state of the art references with its expert. Accordingly, Finjan respectfully
request the Court to sustain Finjan’s objections to these exhibits.

Respectfully submitted,




Paul Andre
Counsel for Plaintiff Finjan, Inc.




KRAMER LEVIN NAFTALIS & FRANKEL LLP                      SILICON VALLEY | NEW YORK | PARIS
